Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 28, 2017

The Court of Appeals hereby passes the following order:

A18D0192. RANDALL YOUNG v. SCOTT WILKES.

      In 2014, Randall Young pleaded guilty to burglary and other offenses. He
thereafter filed a petition for writ of habeas corpus. After the trial court denied his
petition, Young filed an application for discretionary review in this Court. The
Supreme Court, however, has appellate jurisdiction over all cases involving habeas
corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). This application is
therefore TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/28/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.